Title: To Thomas Jefferson from Henry Dearborn, 28 November 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir
                     
                            War DepartmentNovemr. 28th. 1808
                        

                        I have the honor herewith to transmit you, a list of promotions and appointments in the Army of the United States made during the last recess of Congress.
                  Accept Sir assurances of my high respect & consideration
                        
                            H Dearborn
                     
                        
                     Enclosure
                                    
                     
                        
                     
                     A.    Regiment of Artillerists
                     
                         First Lieut Clarence Mulford to be promoted to the rank of Cap. vice, Josiah Durham, resigned 30 April. 1808.
                     
                         First Lieut Willm. Wilm to be promoted to the rank of Cap. vice George Peter appointed Cap. in the light artillery, May 3. 1808.
                     
                         Second Lieut. Julius F.  Heileman, to be promoted to the rank of First Lieut. vice Clarence Mulford, promoted 30 April 1808.
                     
                         Second Lieut. Pascal V. Bouis, to be promoted to the rank of first Lieut. vice William Wilm. promoted 3 May. 1808
                     
                         Second Lieut. Jms. Gansvoort, to be promoted to the rank of First Lieut. vice, Tho. A. Smith, appointed Cap. of Riflemen 3 May 1808.
                     
                         Cadets Samuel B. Rothburn, and Herman H. Fay, to be appointed second lieuts. in the reg. of artillerists; to take rank from the 1t June, 1808
                     First reg. of Infantry.
                     
                         First Lieut. Horatio Stack, to be promoted to the rank of cap. vice L. M. Pike appointed Major in the [riatt?] reg. of Infantry. 3 May 08
                     
                         Second Lieut. John Roney to be promoted to the rank of T. lieut. vice Horatio Stark promoted 1 May. 1808
                     Ensign Philip Ostrander, to be promoted to the rank of 2d. lieut. vice, Jn. T. Bowie, resigned T May 1808
                     Ensign Nath. Prior, to be promoted to the rank of 2d. lieut. vice Jn. Roney, promoted 3 May 1808
                     Second reg. of Infantry.
                     Second lieut. Benj. S. Smact. to be promoted to the rank of Ft. lieut. vice Geo. W. Sevier, appointed Capt. in the reg. of Riflemen. 3d May 1808.
                     Ensign Jn. Davis, to be promoted to the rank of 2d. lieut. vice B. S. Smact. promoted 3d May 1808
                     Benedict Stewart, and Dixon Stansbury of Maryld., John Campbell of Virginia Robert Cherry and Jn. Mathers of the district of Columbia, to be appointed  ensigns of Infantry. to take rank from the 13. June. 1808.
                     Jno. L. Murray of Indiana territory, Willm. T. Davidson of Pennsylva. Robert Simpson of the district of Columbia, and Jn. Creper of N. York, to be appointed Surgeons mates, to take rank from the 13. June. 1808
                  
                  
               